Citation Nr: 1325553	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-08 500 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to June 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in July 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence, with a waiver of RO consideration; no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2012).

The Veteran alleges that he has a current psychiatric disability that was incurred during service.  He has testified that he endured stress in service, including constant pressure throughout a six month deployment, and that he has had problems with anxiety since his service.  The claims file does contain VA treatment records reflecting diagnoses of depressive disorder, not otherwise specified, as well as dysthymic disorder vs. adjustment disorder with mixed emotional features of depression and anxiety, and insomnia.

The Veteran has stated (and is competent to observe) that he has continued to have psychiatric symptoms since separation from service.  Given the medical evidence of current depression, and the lay statements from the Veteran that he has experienced continuous symptoms since service, the "low threshold" standard outlined in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current psychiatric disability that began in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current psychiatric disabilities.

The Veteran has also testified that he has insomnia, which he believes could be related to his depression.  The issue regarding a sleep disorder is therefore remanded as inextricably intertwined with the claim for psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure for the record copies of the complete clinical records of any pertinent VA treatment records since April 2012.  

2.  The RO should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's psychiatric disability/disabilities.

(b) As to each disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was manifested in the Veteran's active duty service or is otherwise causally related to such service?  

(c) The examiner must explain the rationale for all opinions.  

3.  The RO should also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his claimed sleep disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) any sleep disability.

(b) As to each sleep disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such disability was manifested in the Veteran's active duty service or is otherwise causally related to such service?  

(c) The examiner must explain the rationale for all opinions.  If the Veteran does not have a separate diagnosable sleep disability, but does have sleep problems associated with psychiatric disability, the examiner should so state.

4.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


